                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

LUCRETIA VELVET HENRY,         )               Civil No. 20-00070 LEK-KJM
                               )
                   Plaintiff,  )               ORDER DENYING PLAINTIFF’S
                               )               REQUEST FOR APPOINTMENT OF
      vs.                      )               COUNSEL UNDER THE CIVIL
                               )               RIGHTS ACT OF 1964
ROBERT L. WILKIE, Secretary of )
Veterans Affairs (Government   )
Agency),                       )
                               )
                   Defendant.  )
_______________________________)

          ORDER DENYING PLAINTIFF’S REQUEST FOR
 APPOINTMENT OF COUNSEL UNDER THE CIVIL RIGHTS ACT OF 1964

      On February 11, 2020, Plaintiff Lucretia Velvet Henry (“Plaintiff”) filed a

Complaint for Employment Discrimination. ECF No. 1. On February 24, 2020,

Plaintiff filed a Request for Appointment of Counsel Under the Civil Rights Act of

1964 (“Motion”). ECF No. 6. The Court finds this matter suitable for disposition

without a hearing pursuant to Rule 7.1(d) of the Local Rules of Practice for the

United States District Court for the District of Hawaii. After carefully considering

the Motion, applicable law, and record in this case, the Court hereby DENIES

Plaintiff’s Motion for the reasons set forth below.
                                    DISCUSSION

      There is no constitutional right to the appointment of counsel in employment

discrimination cases. Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 269

(9th Cir. 1982); Cohn v. Smith, Case No. 18-cv-00487-DKW-KJM, 2019 WL

97018, at *3 (D. Haw. Jan. 3, 2019). The Civil Rights Act of 1964 provides for

appointment of counsel in employment discrimination cases “in such

circumstances as the court may deem just.” 42 U.S.C. § 2000e-5(f)(1); Bradshaw

v. Zoological Soc’y of San Diego, 662 F.2d 1301, 1318 (9th Cir. 1981).

      In considering Plaintiff’s Motion, this Court considers the following factors:

(1) Plaintiff’s financial resources; (2) Plaintiff’s efforts to secure counsel; and

(3) whether Plaintiff’s claims have merit. Bradshaw, 661 F.2d at 1318 (citations

omitted). Regarding Plaintiff’s financial resources, the Motion indicates that

Plaintiff’s total monthly income is $7,000 and her monthly expenses are $4,455.

Based on this information, the Court is not persuaded that Plaintiff’s financial

resources warrant appointment of counsel at this time.

      Even if Plaintiff demonstrated an inability to pay for counsel, Plaintiff fails

to meet the second prong of the Bradshaw test for appointment of counsel. The

Court recognizes that Plaintiff contacted eleven attorneys or law firms, which

included three out-of-state attorneys, to get legal representation with respect to her

discrimination claims. Given, the number of attorneys proficient in employment

                                           2
discrimination claims, however, and given the existence of contingent fee

arrangements, the Court encourages Plaintiff to continue to look for counsel.

Although Plaintiff is not required to “exhaust the legal directory,” Plaintiff must

make reasonably diligent efforts to obtain counsel before seeking help from this

court. Id. at 1319.

       The Court denies Plaintiff’s request for appointment of counsel at this time

without examining whether Plaintiff’s asserted claims have merit.

                                        CONCLUSION

       Based upon the foregoing, the Court DENIES Plaintiff’s Request for

Appointment of Counsel Under the Civil Rights Act of 1964 (ECF No. 6).

       IT IS SO ORDERED.

       DATED: Honolulu, Hawaii, February 26, 2020.



                                             Kenneth J. Mansfield
                                             United States Magistrate Judge




Henry v. Wilkie, Civil No. 20-00070 LEK-KJM; Order Denying Plaintiff’s Request for Appointment of
Counsel Under the Civil Rights Act of 1964




                                                 3
